United States Securities and Exchange Commission Washington, D.C. 20549 Form 10 Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-44130 ATLAS AMERICA PUBLIC #9 Ltd. (Name of small business issuer in its charter) Pennsylvania 25-1867510 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #9 LTD. (A Pennsylvania Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months ended March 31, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2008 5 Statements of Cash Flows for the Three Months ended March 31, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-18 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #9 LTD. BALANCE SHEETS March 31, December 31, 2008 2007 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 297,800 $ 263,800 Accounts receivable-affiliate 472,800 465,400 Short-term hedge receivable due from affiliate 1,600 151,800 Total current assets 772,200 881,000 Oil and gas properties, net 7,972,500 8,109,700 Long-term hedge receivable due from affiliate 13,200 22,700 $ 8,757,900 $ 9,013,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 10,800 $ 18,300 Short-term hedge liability due to affiliate 317,700 3,600 Total current liabilities 328,500 21,900 Asset retirement obligation 665,200 655,400 Long-term hedge liability due to affiliate 353,300 228,100 Partners’ capital: Managing general partner 2,399,400 2,425,200 Limited partners (1,500 units) 5,667,700 5,740,000 Accumulated other comprehensive loss (656,200 ) (57,200 ) Total partners' capital 7,410,900 8,108,000 $ 8,757,900 $ 9,013,400 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #9 LTD. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended March 31, 2008 2007 REVENUES Natural gas and oil $ 590,000 $ 562,900 Interest income 1,200 1,800 Total revenues 591,200 564,700 COSTS AND EXPENSES Production 157,800 160,800 Depletion 137,200 115,200 Accretion of asset retirement obligation 9,800 9,400 General and administrative 26,100 28,000 Total expenses 330,900 313,400 Net earnings $ 260,300 $ 251,300 Allocation of net earnings: Managing general partner $ 101,400 $ 96,800 Limited partners $ 158,900 $ 154,500 Net earnings per limited partnership unit $ 106 $ 103 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #9 LTD. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 2,425,200 $ 5,740,000 $ (57,200 ) $ 8,108,000 Participation in revenues and expenses: Net production revenues 153,400 278,800 — 432,200 Interest income 400 800 — 1,200 Depletion (39,700 ) (97,500 ) — (137,200 ) Accretion of asset retirement obligation (3,500 ) (6,300 ) — (9,800 ) General and administrative (9,200 ) (16,900 ) — (26,100 ) Net earnings 101,400 158,900 — 260,300 Other comprehensive loss — — (599,000 ) (599,000 ) Distributions to partners (127,200 ) (231,200 ) — (358,400 ) Balance at March 31, 2008 $ 2,399,400 $ 5,667,700 $ (656,200 ) $ 7,410,900 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #9 LTD. STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net earnings $ 260,300 $ 251,300 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 137,200 115,200 Accretion of asset retirement obligation 9,800 9,400 (Increase) decrease in accounts receivable – affiliate (7,400 ) 72,900 (Decrease) increase in accrued liabilities (7,500 ) 3,400 Net cash provided by operating activities 392,400 452,200 Cash flows from financing activities: Distributions to partners (358,400 ) (455,500 ) Net cash used in financing activities (358,400 ) (455,500 ) Net increase (decrease) in cash and cash equivalents 34,000 (3,300 ) Cash and cash equivalents at beginning of period 263,800 332,300 Cash and cash equivalents at end of period $ 297,800 $ 329,000 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #9 LTD. NOTES TO FINANCIAL STATEMENTS March 31, 2008 (Unaudited) NOTE 1 – DESCRIPTION OF BUSINESS Atlas America Public #9 Ltd. (the “Partnership”) is a Pennsylvania Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 536 Limited Partners. The Partnership was formed on July 27, 2000 to drill and operate gas wells located primarily in western Pennsylvania and Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of March 31, 2008 and for the three months ended March 31, 2008 and 2007 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2007. The results of operations for the three months ended March 31, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers’ credit information. Credit is extended on an unsecured basis to many of its energy customers. At March 31, 2008 and December 31, 2007, the Partnership's MGP‘s credit evaluation indicated that the Partnership had no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues.These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices.
